DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received February 15, 2022.  Claims 1, 2, 6, 7, 11, 14, 23-27, 29, 31, 32, and 34 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  In applicants’ amendment received February 15, 2022, applicants have amended the claim to read “ethanol in an amount of 0%”.  Though the examiner understands applicants’ intent is to exclude ethanol, this limitation could be construed to mean the ethanol is merely optional.  The claim should be amended to remove this language and insert a wherein clause that reads “the composition is free of ethanol”, or some similar language.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

All rejections set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Claims 1, 2, 6, 7, 11, 23, 25, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Roszell, US 2017/0105417.
Roszell teaches a skin disinfectant comprising 0.8% of a thickener, 2.25% chlorhexidine gluconate, 0.8% nonionic surfactant, and the balance water (¶75, example 1).  Preferred thickeners of the invention include polyacrylic acid polymers (¶29 and claim 21), and suitable surfactants are Tween 60 (¶53).  These compositions are applied to the skin and washed off with a mild soap (claim 21).  It would have been obvious for one of ordinary skill in the art to incorporate polyacrylic acid, CHG, and a well-known surfactant with confidence of forming an effective skin disinfectant as these three components are taught as preferred or suitable for use in skin disinfectant compositions.
With respect to claims 2 and 27, the disinfectant may be present in amounts as low as 0.1% (¶49).
With respect to claims 6, 7, and 23, these compositions may include glycerin as a humectant (¶65) present in amounts from 0.5 to 5% (¶66).
With respect to claim 25, the surfactant may be present in amounts from 1 to 5% (¶55).
The reference does not mention spores, but as it is a skin disinfectant, and contemplates the same three ingredients claimed, the examiner maintains the skin disinfectant of the reference will be at least as effective as the composition claimed at removing spores.

Claims 1, 2, 6, 7, 11, 14, 25, 26, 29, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al, US 2008/0051314.
Wenzel et al teach a skin cleanser comprising 0.2% xanthan gum, 5% of a surfactant blend including PEG-80 sorbitan laurate, 0.5% preservative blend, and the balance water (¶76, example 3).  Suitable thickeners of the invention include polyacrylic acid polymers, carrageenan gum, and alginates in an amount of from 0.1 to 1% (¶23-24), and suitable cationic surfactants are PHMB, well known to have antimicrobial and preservative properties (¶18).  It would have been obvious for one of ordinary skill in the art, wishing to impart preservative and antimicrobial properties to their skin cleanser, to use a well-known cationic surfactant such as PHMB in example 3 with confidence of forming a skin cleanser with the added benefit of antimicrobial properties as preservatives are taught for use in the composition, and PHMB is a suitable surfactant with preservative and antimicrobial properties.  
With respect to claims 7 and 14, note that these compositions are contemplated as lotions that contain a lipid phase which may include glycerin (¶51).  The examiner maintains excess lotion may be wiped off without water.
With respect to claim 24, as the reference teaches ethoxylated sorbitan esters as suitable nonionic surfactants of the invention, the examiner maintains common ethoxylated sorbitan esters such as polysorbate-20 and polysorbate-80 are obvious variants of one another.
The reference does not mention spores, but as it is a skin cleanser, and contemplates the same three ingredients claimed, the examiner maintains the skin cleanser of the reference will be at least as effective as the composition claimed at removing spores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761